Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 8, 9, 14-22 are pending and examined on the merits.

Specification

2.	The disclosure is objected to because of the following informalities: 
Page 35, line 21 recites a U.S. Patent application number. The status of this application should be indicated.
Page 45, line 18 recites a U.S. Patent application number. The status of this application should be indicated.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


					Written Description
3.	Claims 8, 9, 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
          A review of the full content of the specification indicates that obtaining nucleotide sequences encoding polypeptides that are at least about 80% identical to SEQ ID NO: 124 or a fragment thereof that having insecticidal activity is essential for practicing the invention. 
The specification also teaches that insecticidal protein of SEQ ID NO: 124 and several homologs in several fern species (Example 4, Table 2). Transient expression of those proteins protect bush bean leaf discs from consumption by the infested insects (Figures 2A-2D).
The Federal Circuit has recently clarified the application of the written description requirement.  The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” (See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)).  The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.”  Id.  
However, neither the specification nor the prior art discloses any polypeptide that is at least about 80% identical to SEQ ID NO: 124 except for SEQ ID NO: 124 itself and several homologs from fern species However, those homologs from fern species are not considered as representative species for claimed genus given that they are all from fern plant whereas the claimed genus read on variants from any organism. Furthermore, the protein sequence alignment of those homologs are shown in Figure 1. However, there is no evidence shown by either the specification or prior art that those conserved sequence are related to the function of the insecticidal protein. Still further, the specification does not describe any fragment having insecticidal activity, and the only sequences described are full length genes . The specification does not correlate insecticidal activity with the conserved structure. 
Therefore, given the breadth of the claims and the lack of further guidance, a person skilled in the art would conclude that applicant is not in possession of the claimed invention.


Scope of Enablement
4.	Claims 8, 9, 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NO:124 having insecticidal activity, does not reasonably provide enablement for any protein that is at least 80% identical to SEQ ID NO:124.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

	
The specification also teaches that insecticidal protein of SEQ ID NO: 124 and several homologs in several fern species (Example 4, Table 2). Transient expression of those proteins protect bush bean leaf discs from consumption by the infested insects (Figures 2A-2D).
However, protein sequences of the instant claims encompass any polypeptide that is at least 80% identical to SEQ ID NO: 124. The specification fails to provide guidance in terms of how to make modifications to the SEQ ID NO: 124 to generate the claimed genus of sequences that retain its insecticidal activity. As discussed above, although the specification provides alignment of several Insecticidal genes, they are obtained only by computer analysis without any experimental verification. There is no indication about the function importance of these conserved.  Falcon-Perez JM et al. (1999, J Biol Chem. 274:23584-90) teach that when twenty-two single amino acid substitutions or deletions were introduced into the nucleotide binding domains, the proposed regulatory domain, and the fourth cytoplasmic loop of the yeast cadmium 
Making “conservative” substitutions (e.g., substituting one polar amino acid for another, or one acidic one for another) does not produce predictable results.  Lazar et al. (1988, Mol. Cell. Biol. 8:1247-1252) teach that the “conservative” substitution of glutamic acid for aspartic acid at position 47 reduced biological function of transforming growth factor alpha while “nonconservative” substitutions with alanine or asparagine had no effect (abstract).  Similarly, Hill et al (1998, Biochem. Biophys. Res. Comm. 244:573-577) teach that when three histidines that are maintained in ADP-glucose pyrophosphorylase across several species are substituted with the “nonconservative” amino acid glutamine, there is little effect on enzyme activity, while the substitution of one of those histidines with the “conservative” amino acid arginine drastically reduced enzyme activity (see Table 1).  All these mutated proteins would have at least 95% identity to the original protein. 
Guo et al. (2004, Proc. Natl. Acad. Sci. USA 101: 9205-9210) teach that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated (pg 9209, right column, paragraph 2).  Thus, making and 
Given claim breadth, unpredictability of the art, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding a polypeptide having at least 80% identity with the polypeptide of SEQ ID NO: 124 having insecticidal activity.  


Conclusion

Claims 8, 9, 14-22 are rejected. 
However, instant claims are free of prior art for the failure of the prior art to teach or fairly suggest a protein that is at least 80% identical to SEQ ID NO:124 or a fragment thereof having insecticidal activity. The closest prior at is US Patent NO.10006014, which teach a insecticidal chitinase protein that is about 72% identical to instant SEQ ID NO:124.

US-15-084-453-4
; Sequence 4, Application US/15084453
; Patent No. 10006014
; GENERAL INFORMATION
;  APPLICANT: SINGH, PRADHYUMNA KUMAR
;  APPLICANT:UPADHYAY, SANTOSH KUMAR
;  APPLICANT:KRISHNAPPA, CHANDRASHEKAR
;  APPLICANT:SAURABH, SHARAD
;  APPLICANT:SINGH, RAHUL
;  APPLICANT:RAI, PREETI
;  APPLICANT:SINGH, HARPAL
;  APPLICANT:MISHRA, MANISHA
;  APPLICANT:SINGH, AJIT PRATAP
;  APPLICANT:VERMA, PRAVEEN CHANDRA
;  APPLICANT:NAIR, KUTTAN PILLAI NARAYANAN
;  APPLICANT:TULI, RAKESH
;  TITLE OF INVENTION: A NOVEL INSECTICIDAL CHITINASE PROTEIN ITS ENCODING NUCLEOTIDE

;  FILE REFERENCE: 95581(50152)
;  CURRENT APPLICATION NUMBER: US/15/084,453
;  CURRENT FILING DATE: 2016-03-29
;  PRIOR APPLICATION NUMBER: 14/369,610
;  PRIOR FILING DATE: 2014-06-27
;  PRIOR APPLICATION NUMBER: PCT/IN2012/000860
;  PRIOR FILING DATE: 2012-12-28
;  PRIOR APPLICATION NUMBER: IN 3851/DEL/2011
;  PRIOR FILING DATE: 2011-12-28
;  NUMBER OF SEQ ID NOS: 5
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 216
;  TYPE: PRT
;  ORGANISM: Tectaria sp.
US-15-084-453-4

  Query Match             73.3%;  Score 850.5;  DB 1;  Length 216;
  Best Local Similarity   73.1%;  
  Matches  158;  Conservative   20;  Mismatches   37;  Indels    1;  Gaps    1;

Qy          1 MGRSWGVVAIMVLCASGLLGVASGHGTMNDPISRVYACRQENPERPTTPACIAAVALSGA 60
              |||||||||:||||||||||:  |||:| ||||||| || |||||||:||| ||||||| 
Db          1 MGRSWGVVAVMVLCASGLLGIVRGHGSMEDPISRVYRCRLENPERPTSPACQAAVALSGT 60

Qy         61 QAFYDWNEVNLPFVNGRHRQFIPDGKLCSAGRNKYRGLDLARSDWTATNLSSGV-AYTFL 119
              |||||||| |:|   ||||: ||||:|||||| |:|||||||||| ||   ||  :: | 
Db         61 QAFYDWNEANIPNAAGRHRELIPDGQLCSAGRFKFRGLDLARSDWIATPSPSGASSFPFR 120

Qy        120 YRVTAQHRGFFEFYVTVDGYDPTEPLKWADLEETPFINVTDPTVVGLNYVIPGTTPASKT 179
              |  || | |||||||| :|| || ||||||||| ||||||:| :|  :| | ||||: |:
Db        121 YIATAAHLGFFEFYVTREGYQPTVPLKWADLEELPFINVTNPPLVSGSYQITGTTPSCKS 180

Qy        180 GRHLIYVIWQRSDSPEAFYSCSDVNFPDALSLHSTT 215
              | |::||||||:||||||:||||| | |||||||||
Db        181 GSHVMYVIWQRTDSPEAFHSCSDVYFTDALSLHSTT 216



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LI ZHENG/Primary Examiner, Art Unit 1662